DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Response to the second Restriction Requirement, filed 7 December 2020, in the matter of Application N° 15/772,845.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The second Requirement for Restriction was mailed due to the amendments filed 8 July 2020.  Claims 34-53 are pending.  Since then, no claims have been added, amended, or canceled.
The issue of new matter is moot.
Applicants’ election of Group I (claims 33-52) is acknowledged.  However, because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).
Similarly, Applicants have responded to the Examiner’s request for an election of species.  Applicants state that the election set forth was not clear and have provided two potential options in their response.  If selecting only one of the five alternatives set forth in claim 34, then Applicants select that part (i) is free of silicone oil.  If selecting from any of the five alternatives set forth in claim 34, then Applicants select that part (i) will comprise one or more fatty alcohols, is free of thickeners, and is free of silicone oil.
As Applicants’ have not provided a clear selection for examination on the merits or distinctly and specifically point out the supposed errors in the requirement, the Examiner selects the second option for consideration on the merits and the election will be treated as an election without traverse (MPEP §818.01(a))
FINAL.  The claims of Groups: II (claim 53), as well as claims 42, 44, and 45, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction requirement between the newly presented compositions.
Thus, claims 34-41, 43, and 46-52 now represent all claims currently under consideration.

Information Disclosure Statement
	No new Information Disclosure Statements (IDS) have been filed for consideration.

Claim Objections
Claim 52 remains objected to because it omits the word “further” from the transitional phrase.  The claim should recite “…wherein (i) further comprises…”.
Appropriate correction is required.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 35, 40, 41, and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, and in view of the election of species, none of the limitations recited in the aforementioned claims further limits those limitations which are recited within independent claim 34.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Herein, for the purposes of continued consideration on the merits, the Examiner will consider the limitations recited in claims 35, 40, 41, and 43 to be met where the elected limitations of claim 34 are met.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-36, 40, 41, 43, 48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sprügel et al. (WO 2012/146576 A1; ISR reference; Machine translation provided).
As amended and elected, the composition of claim 34 is directed to a cosmetic foam comprising: (i) an oil-in-water (O/W) emulsion and (ii) a gas or gas mixture which foams the O/W emulsion.  The emulsion is further defined as having a lipid phase which, as elected, comprises one or more fatty alcohols, is free of (aka contains no) thickeners, and is free of silicone oils.
Sprügel discloses in claim 11, a skin cosmetic in the form of a foam aerosol containing as a propellant a hydrocarbon propellant.  Paragraph [0091] defines such hydrocarbon propellants as including isobutane, propane, and/or butane.
The aerosol foam is further defined in claims 1-10 as comprising an oil-in-water emulsion concentrate.  One component of the o/w emulsion is a moisturizer which, according to claim 5, is defined as being preferably selected from such compounds as glycerol.  Preferred disclosure of propylene glycol as the polyhydric alcohol is considered to meet the limitations recited in claim 34(i)(b).
Claim 1 of the reference further teaches that the o/w emulsion concentrate can opt to contain fatty alcohols having 12-20 carbon atoms and opt to not contain any natural and/or synthetic oils.  Synthetic oils are further defined in ¶[0037] as including such compounds as silicone oils and/or paraffin (mineral oils).  As the reference teaches these as being optional, said teaching is considered to meet the exclusionary recitations presented in claims 34, 40, 41, and 43.
Lastly, regarding the practiced compositions being free of thickeners, the Examiner notes that claim 8, for instance, discloses that skin care additives may also be included in the aerosol composition and are selected from many compounds including hyaluronic acid, starches, and xanthan gum.  Compounds such as these are noted as providing at least a partial description of what Applicants consider to define the recited “thickener.”
However, the elected limitation of the instant composition being “free of thickeners” is considered to be met by such showings as claim 8 because the “thickening” compounds are are taught as being alternative, and therefore, not required. 
Sprügel’s disclosure of the fatty alcohols having a range of 12-20 carbon atoms is considered to teach and suggest both the recited stearyl and behenyl fatty alcohols of claims 36 and 38.
The limitations of claim 48 are considered to be met by the reference.  The practiced compositions are silent as to the presence of a soap compound and as such, are broadly and reasonably interpreted as being soap-free.  The reference additionally teaches an emulsifier mixture based on glyceryl stearate citrate, cetearyl alcohol, and glyceryl caprylate (see e.g., claim 1).  The Examiner concedes that the reference does not teach the inclusion of surfactants on the basis of their HLB values (i.e., HLB values are not taught).  However, ¶[0092] defines the compound as being the trademarked product Symbiomuls GC.  According to the state of the prior art (www.ulprospector.com/en/na/PersonalCare/Detail/1483/94619/symbiomuls-GC-MB), has an HLB value of 10-12.  Thus, not only are the limitations of claim 52 met by the reference, so too are the limitations recited in claim 48.
The limitations of claim 50 recite that the composition is free of parabens, isothiazolinones, 3-iodoprpargyl-N-butylcarbamate, and halogen-containing compounds.  The reference is completely silent as to the inclusion of any of these compounds and is therefore, considered to expressly meet the limitations of the claim.
Based on the teachings of the reference, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
Claims 34-41, 43, and 46-52 are rejected under 35 U.S.C. 103 as being unpatentable over Klomp et al. (US Pre-Grant Publication Nº 2010/0275941 A1) in view of Sprügel et al. (WO 2012/146576 A1; ISR reference).
As amended and elected, the composition of claim 34 is directed to a cosmetic foam comprising: (i) an oil-in-water (O/W) emulsion and (ii) a gas or gas mixture which foams the O/W emulsion.  The emulsion is further defined as having a lipid phase which, as elected, comprises one or more fatty alcohols, is free of (aka contains no) thickeners, and is free of silicone oils.
Klomp discloses compositions for the recovery of damaged skin and improving skin moisturization by way of the making and using a shaving composition, which is preferably in the form of an emulsion (see e.g., Abstract; claim 1).  The composition is further taught as preferably being soap-free (see e.g., Abstract) and delivered from an aerosol delivery device (see e.g., Examples 1a and 1b).  The practiced invention discloses a shaving composition which, among other ingredients, comprises 1-15 wt% of a humectant, 0.1-20 wt% of a surfactant/foam stabilizer (e.g., claims 1 and 13), and 0.1-5 wt% of a bioactive agent (e.g., claims 13 and 19).
The humectant of Klomp is further, and preferably defined as being glycerol, sorbitol, or a mixture of both.  The presence of the humectant is preferably taught as ranging from 4-10% by weight of the total composition.  See ¶[0037].  Such is considered to teach the limitations of claims 34(i)(a) and 46, where it pertains to part (a).
Disclosure of the aforementioned bioactive and the definition provided therein is considered to teach and suggest the limitations recited in claims 34(i)(b), 46, and 47.
Claim 46 recites that glycerol is present in the emulsion composition in an amount ranging from 3-20% by weight.  As noted above, the humectant component is disclosed as being present in an amount ranging from 1-15 wt% of the shaving composition.  Paragraph [0037] additionally teaches that one of the two preferred humectant compounds is glycerol and that it is most preferably present in an amount ranging from 4-10 wt% of the composition.
Claim 47 is directed to the identity of the polyhydric alcohol component of the emulsion, which is, as amended, ethylhexylglycerol.  Also as discussed above, the practiced composition is taught as comprising from 0.1-5 wt% of a bioactive ingredient which, per ¶[0039], is defined as being embodied by a few compounds, one of which is ethylhexyl glycerol.  Such is considered to teach and suggest the recited limitations of claims 46 and 47.
Regarding the lipid phase of the o/w emulsion of part (i), the Examiner notes, in keeping with the elected invention, claim 1 discloses that a structurants (i.e., a thickener, viscosity modifier, or rheology modifier, etc.) is present in an amount of up to 5% by weight.  Such a disclosure is considered to teach and suggest that the structurants component is optional and thus, not present in the composition, thereby teaching the limitations of claims 40 and 41 as well.
The combined teachings of claims 1 and 2 are considered to convey to the ordinarily skilled artisan that formulations are prepared in the absence of the hydrocarbon oil mixture.  Such is additionally considered to be made evident by such showings as Example 1, thereby meeting the “free of silicone oil” limitation of claims 34 and 43.  Furthermore, the combined disclosures of claims 1-3 are considered to teach and suggest the preparation of formulations in the absence of the hydrocarbon mixture and with the propellant component.
Lastly, concerning the lipid phase of claim 34(i), the reference is considered to teach the elected limitation of comprising one or more fatty alcohol.  Disclosure of the surfactant and/or foam stabilizer in claim 1 is further defined and supported in ¶[0033].  Therein, it the reference teaches that for the purposes of stabilizing the generated foam, foam stabilizers can be used consisting from the group of fatty alcohols (e.g., cetyl/stearyl alcohol, cetearyl alcohol).  Paragraph [0034] discloses that the practiced systems will most preferably comprise a maximum of 8% by weight of surfactants.
Such is considered to additionally teach the limitations recited claims 35-39 which are directed to the fatty alcohols being defined as either stearyl or behenyl (C20) alcohol and that they are present in an amount ranging from 0.01-4% by weight of the total of the emulsion.
The Examiner concedes that the recitation of behenyl alcohol is not expressly taught by Klomp; the reference does make a broader disclosure of fatty alcohols as being useable as the surfactant component.  However, the behenyl form is not immediately disclosed.
Such is considered to be remedied by the foregoing teachings of Sprügel which teaches that such fatty alcohols which may be used in such formulations include those having a chain of carbon atoms ranging from 12-20 carbons.  This includes the recited behenyl alcohol.  As such the combined guidance provided by the references is considered to teach and suggest the recited limitations of claims 35-39.
The limitations of claim 48 recite that the composition is free of soaps and surfactants (aka emulsifiers) which have an HLB value of greater than 12.  
As discussed above, the practiced composition is taught as comprising 0.1-20 wt% of a surfactant (e.g., claim 1).  Paragraph [0033] and ¶[0034] elaborate on this definition teaching that the emulsion will contain a maximum of 20 wt% of one or more surfactants, more preferably a maximum of 12 wt%, and most preferably a maximum of 8 wt%.  Examples of emulsifiers which may be used include: cetyl palmitate, sodium cetearyl sulfate, glyceryl monostearate, and cetearyl glucoside.
Disclosure of emulsifiers such as cetyl palmitate (HLB = 10) and cetearyl glucoside (HLB = 11 ± 1) are considered to meet the “HLB less than 12” limitation, as recited.  The state of the art demonstrates that the above cited HLB values are associated with the compounds: (see e.g., scientificspectator.com/documents/personal%20care%20spectator/HLB_Basics.pdf).
The “soap-free” recitation is noted as being expressly disclosed (see e.g., Abstract).


The limitations presented in claim 49 recite that the composition will comprise 90-96 wt% of the emulsion component (i) and 4-10 wt% of the propellant component (ii).  Though not expressly disclosed, the Examiner considers the limitations to be taught and suggested by such showings in Klomp as claims 1-4.  Therein, claim 4, for instance, presents a HLBcomposition having a propellant which is present from 1-5 wt% of the composition with the remainder of the overall composition being directed to that which the propellant is used to expel and foam.  Per ¶[0027], the practiced compositions appear to possess a maximum of 5 wt% of the hydrocarbon propellant.
Claim 50 recites that the emulsion component of the instant composition is free of parabens, isothiazolinones, 3-iodopropargyl N-butylcarbamate (IPBC), and halogen-containing compounds.
The Examiner considers the metes and bounds of the claim to be met as the reference does not disclose (is silent to the presence of) isothiazolinones, 3-iodopropargyl N-butylcarbamate (IPBC), and halogen-containing compounds.  Furthermore, it is noted that while ¶[0033] does teach and suggest that the practiced compositions can utilize a preservative component and that said component can be in the form of parabens, that it may alternatively be embodied by phenoxyethanol.  Thus, the reference is considered to teach and suggest that the disclosed compositions may be paraben-free.
The limitations of claim 51 recite that the lipid phase will range from 7-25% by weight of the o/w emulsion (i).  Example 1 provides a showing whereby the first mixture (oil phase) is 23.9% by weight of the emulsion, thereby meeting the claim.  
Lastly, claim 52 recites limitations for the one or more emulsifiers of the emulsion of part (i) of the composition.  Example 1 of the reference discloses adding glyceryl stearate to the composition.  The state of the art not only recognizes glyceryl stearate (polyglycerol ester) as being an emulsifier (surfactant), but also one which has an HLB of less than 12 (see e.g., www.scientificspectator.com/documents/personal%20care%20spectator/HLB_Basics.pdf)
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615